Citation Nr: 1812870	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-35 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from January 1982 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Previously, the Veteran was represented by an attorney.  However, after the Veteran's death that attorney withdrew his representation of the Veteran.  

The Veteran was notified by letter of June 22, 2004 of a rating decision that month which denied service connection for PTSD but he did not appeal that decision.  He was notified of a rating decision in June 2005 which denied reopening of that claim and denied service connection for depression and a bipolar disorder.  He was notified of an October 2008 rating which denied reopening of the claim for service connection for PTSD, and which also denied service connection for depression and a schizoaffective disorder.  He was notified of rating decisions in September and December 2010 which confirmed and continued the denial of service connection for PTSD.  He did not appeal any of these decisions.  

A May 19, 2017 rating decision denied service connection for an "adjustment disorder/mood disorder (claimed as a mental condition)" and also denied service connection for "sleep apnea/sleep disorder."  

In June 22, 2017, the Veteran filed VA Form 21-2958, Notice of Disagreement (NOD) to the denial of each of those claims.  

In this regard, a claim for service connection for a psychiatric disorder includes all potential psychiatric disabilities, and not just PTSD.  Thus, the May 2017 rating decision denial of reopening of a claim for an acquired psychiatric disorder, including service connection for "adjustment disorder/mood disorder (claimed as a mental condition)" it a matter included within this appeal.  

As to the initiation of an appeal for service connection for a "sleep apnea/sleep disorder," in a July 12, 2017 letter the RO acknowledged the NOD and the Veteran's request that his case be reviewed by a Decision Review Officer (DRO).  Thus, as the RO has acknowledged receipt of the NOD, and indeed undertaken further action with respect to these issues, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.  

By letter in June 2017 the Veteran's request for a hearing was withdrawn by his then representative, an attorney.  


FINDING OF FACT

On January 8, 2018 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Philadelphia, Pennsylvania, that the appellant died in January 2018.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


